DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: on page 5, there is reference to claims 13 and 14; reference to specific claims is improper and should be avoided.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 2, 10, 13 and 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	With respect to claims 2-12 and 16-20, line 1, it appears that the recitation “A stabilizer leg” should be changed to ---The stabilizer leg---. 
	With respect to claim 10, the recitation “plate-like member” renders the claim indefinite.  What constitutes a “plate-like” member? 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
It appears that the closest prior art is CH528393 (cited by applicant).
CH528393 disclose a stabilizer leg device with a stabilizer leg (see figure 3) to be moved downwards from an object, such as a crane vehicle, and so as to stabilize this object by bearing through a footplate 6 secured to a lower end of the stabilizer leg onto a support layer (ground) on which the object is resting, said device comprising: a holder (see figure 3) configured to be fixed in relation to said object and to receive and hold a first member of the stabilizer leg 3 vertically displaceable in relation to the holder, a first power member 5 configured to act between said object and said first stabilizer leg member 3 below the holder by varying its length and so as to displace said first stabilizer leg member 3 vertically upwards and downwards in relation to the holder, a second power member 8 belonging to the stabilizer leg and configured to change the distance between an upper end of the first stabilizer leg member 3 and said footplate 6 by varying its length and by that extend or retract a second stabilizer leg member 9 provided with the footplate in relation to said first stabilizer leg member, and a locking arrangement configured, in a working position of the stabilizer leg device with the first stabilizer leg member 3 in a lower end position, to lock the first stabilizer leg member in relation to the holder against vertical movements with respect thereto.

CH528393 along or in combination with the cited prior art fails to teach or fairly suggest the entire combination of elements set forth including the locking arrangement comprises a first locking member on the first stabilizer leg member and a second locking member on the holder, that the device further comprises a control arrangement configured to transfer the locking arrangement into a locking state by causing mutual engagement of said first and second locking members and into an unlocked state by releasing the engagement of the first and second locking members, and that the control arrangement comprises a member interconnecting the locking arrangement and said second stabilizer leg member to make the state of the locking arrangement dependent upon the vertical distance of the footplate to the first stabilizer leg member by automatically transferring the locking arrangement into said locking state upon displacing the footplate downwards towards a working position of the stabilizer leg device and reaching a given extension degree of the second stabilizer leg member, and upon retracting the second stabilizer leg member from a working position of the stabilizer leg device and passing said given extension degree automatically transferring the locking arrangement into an unlocked state enabling upwards movement of the first stabilizer leg member in relation to the holder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bristol disclose leveling and stabilizing means for a trailer. Garceau disclose a three point vehicle leveling and stabilizing system. Evesque disclose a support device for a vehicle. Hart disclose an apparatus for providing rotational  power to the crank shaft to actuate the lowering/raising of legs of a trailer. Koh disclose an outrigger and landing gear apparatus. Riedl disclose a support jack. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/